DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 February 2021 was filed after the mailing date of the patent application on 29 June 2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 4-14 are objected to because of the following informalities:  The preamble of each claim recites “The group of”.  In order to improve claim clarity, Examiner respectfully suggests amending to “The group of switches”.  Appropriate correction is required.
Claims 1 and 15 are objected to because of the following informalities:  Said claims recite “the first and second planes are orthogonal”.  Claim clarity would be improved by amending to either “the first plane and second plane are orthogonal” or “the first plane is orthogonal to the second plane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9, 11, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aybay et al. (US 20100165983 A1; hereinafter referred to as “Aybay”).
Regarding Claim 1, Aybay discloses a group of switches comprising:
a first group of one or more switches that include (¶61 & Fig. 7, Aybay discloses a first group of interface cards including a first interface card 330) a first set of ports (¶61 & Fig. 7, Aybay discloses that the first interface card 330 includes a plurality of midplane connector port 332); and
a second group of one or more switches (¶61 & Fig. 7, Aybay discloses a second group of interface cards including a second interface card 320) that includes a second set of ports (¶61 & Fig. 7, Aybay discloses that the second interface card 330 includes a plurality of midplane connector port 322);
wherein the first group of one or more switches is oriented orthogonally to the second group of one or more switches (¶61 & Fig. 7, Aybay discloses that the a plane of the first group of interface cards is perpendicular to a corresponding plane of the second group of interface cards), at least one switch in the first group of one or more switches is connected to at least one switch in the second group of one or more switches through the first set and second sets of ports (¶61 & Fig. 7, Aybay discloses that the first interface card is connected to the second interface card through a first connector 332 of the first interface card 330 and the second connector 322 of the second interface card 320), and the first group of one or more switches are oriented parallel to a first plane and the second group of one or more switches are oriented parallel to a second plane (¶61 & Fig. 7, Aybay discloses that the first interface card comprises a plane where other first interface cards of the first group of interface cards are oriented parallel to a corresponding plane that the second interface cards of the second group are oriented), wherein the first and second planes are orthogonal (¶61 & Fig. 7, Aybay discloses that the a plane of the first group of interface cards is perpendicular to a corresponding plane of the second group of interface cards).
Regarding Claim 2, Aybay discloses the group of claim 1.
Aybay further discloses the number of switches in the first group is different than a number of switches in the second group (¶61 & Fig. 7, Aybay discloses that the number of interface cards in first group and the number of interface cards in the second group can be the same number or a different number).
Regarding Claim 4, Aybay discloses the group of claim 1.
Aybay further discloses the group of switches is positioned in a portion of a cabinet (¶36 & Fig. 2, Aybay discloses that the first switch fabric and the second switch fabric is within a housing).
Regarding Claim 5, Aybay discloses the group of claim 4.
Aybay further discloses at least one switch in the first group is are connected to at least one node that is positioned in a second portion of the cabinet (¶36-38 & Fig. 2, Aybay discloses that the first portion, housing the first switch fabric, is coupled to an input/output module using a first cable 242 and the second portion, housing the second switch fabric, is coupled to an input/output module using a second cable 240).
Regarding Claim 6, Aybay discloses the group of claim 4.
Aybay further discloses the cabinet is a first cabinet (¶36 & Fig. 2, Aybay discloses that the first switch fabric and the second switch fabric is within a housing) and at least one switch in the first group is connected to at least one node that is positioned in a second cabinet that is adjacent to the first cabinet (¶36 & Fig. 2, Aybay discloses that the first portion, housing the first switch fabric, is adjacent to the second portion, housing the second switch fabric).
Regarding Claim 9, Aybay discloses the group of claim 4.
Aybay further discloses at least one switch in the first group is connected to at least one node with one or more cables (¶36-38 & Fig. 2, Aybay discloses that the first portion, housing the first switch fabric, is coupled to an input/output module using a first cable 242 and the second portion, housing the second switch fabric, is coupled to an input/output module using a second cable 240).
Regarding Claim 11, Aybay discloses the group of claim 1.
Aybay further discloses the second group of one or more switches is connected to switches of one or more other groups (¶61 & Fig. 7, Aybay discloses that the first interface card is connected to the second interface card through a first connector 332 of the first interface card 330 and the second connector 322 of the second interface card 320).
Regarding Claim 15, Aybay discloses a method for assembling a group of switches, the method comprising:
orienting a first group of one or more switches orthogonally to a corresponding second group of one or more switches (¶61 & Fig. 7, Aybay discloses that the a plane of the first group of interface cards is perpendicular to a corresponding plane of the second group of interface cards) in a portion of a cabinet (¶36 & Fig. 2, Aybay discloses that the first switch fabric and the second switch fabric is within a housing), wherein the first group of one or more switches are oriented parallel to a second plane (¶61 & Fig. 7, Aybay discloses that the first interface card comprises a plane where other first interface cards of the first group of interface cards are oriented parallel to a corresponding plane that the second interface cards of the second group are oriented), wherein the first and second planes are orthogonal (¶61 & Fig. 7, Aybay discloses that the a plane of the first group of interface cards is perpendicular to a corresponding plane of the second group of interface cards); and
connecting at least one switch in the first group of one or more switches to at least one switch in the corresponding second group of one or more switches (¶61 & Fig. 7, Aybay discloses that the first interface card is connected to the second interface card through a first connector 332 of the first interface card 330 and the second connector 322 of the second interface card 320).
Regarding Claim 16, Aybay discloses the method of claim 15.
Aybay further discloses orienting ports for connections between at least one switch in the first group of one or more switches and at least one switch in the second group of one or more switches towards each other (¶61 & Fig. 7, Aybay discloses that at least one connector 332 of the first interface card 330 is oriented toward at least one connector 322 of the second interface card 320).
Regarding Claim 17, Aybay discloses the method of claim 15.
Aybay further discloses orienting a number of switches in the first group orthogonally to an equal number of switches in the second group (¶61 & Fig. 7, Aybay discloses that the number of interface cards in first group and the number of interface cards in the second group can be the same number or a different number).
Regarding Claim 19, Aybay discloses the group of claim 1.
Aybay further discloses the first group of one or more switches are coupled to one or more nodes (¶36-38 & Fig. 2, Aybay discloses that the first portion, housing the first switch fabric, is coupled to an input/output module using a first cable 242) and the second group of one or more switches are coupled to one or more switches (¶36-38 & Fig. 2, Aybay discloses that the first interface cards of the first switch fabric were coupled to the second interface cards of the second switch fabric).
Regarding Claim 20, Aybay discloses the group of claim 19.
Aybay further discloses at least one node comprises one or more of:
an input/output subsystem (¶41-43 & Fig. 2 & FIg. 3, Aybay discloses that the input/output module comprises the ability to provide input data and output data from the switch fabrics), 
at least one processor, 
compute circuitry, 
memory, or 
storage.
Regarding Claim 21, Aybay discloses the group of claim 1.
Aybay further discloses at least one switch comprises one or more of:
an input/output subsystem, 
at least one processor, 
compute circuitry (¶47 & Fig. 2, Aybay discloses that the interface card comprises at least one application-specific integrated circuit (ASIC).  Examiner correlates an ASIC as "compute circuitry"), 
memory, or 
storage.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aybay in view of Wrightson (Data Center Fundamentals, September 2016, Juniper Networks, Fundamental Series).
Regarding Claim 10, Aybay discloses the group of claim 9.
However, Aybay does not explicitly disclose at least one switch in the first group is connected to at least one node with one or more copper cables.
Wrightson teaches at least one switch in the first group is connected to at least one node with one or more copper cables (Pg. 27, Chapter 3: Cabling, Wrightson further teaches that connections can be copy, fiber, or direct attach copper).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung by connecting at least one switch in the first group is connected to at least one node with one or more copper cables as taught by Wrightson because the use of either copper or fiber optic, from a set of known connection types, to connect two switches is “obvious to try” (KSR).
Regarding Claim 12, Aybay discloses the group of claim 1.
However, Aybay does not explicitly disclose wherein the second group of one or more switches is connected to the switches of one or more other groups through fiber optic cables.
Wrightson teaches the second group of one or more switches is connected to the switches of one or more other groups through fiber optic cables (Pg. 21, Chapter 2: Architectures, Figure 2.2, Wrightson further teaches that fiber connections are used for uplink connection which would include a connection from the global server to another group).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aybay by requiring that the global switches is connected to the switches of one or more other groups through fiber optic cables as taught by Wrightson because providing field-tested solutions to data center design and deployment scenarios, such as switch placement in a rack, allows for improved solutions for users (Wrightson, Audience and Scope of This Book).
Regarding Claim 13, Aybay discloses the group of claim 1.
However, Aybay does not explicitly disclose the second group of one or more switches is positioned in a cabinet that includes a plurality of nodes connected to a second set of switches of another group.
Wrightson teaches the second group of one or more switches are positioned in a cabinet that includes a plurality of nodes connected to a second set of switches of another group (Pg. 21, Chapter 2: Architectures, Figure 2.2, Wrightson further teaches that nodes are positioned in additional cabinets adjacent to the first cabinet).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aybay by requiring that the second group of one or more switches are positioned in a cabinet that includes a plurality of nodes connected to a second set of switches of another group as taught by Wrightson because providing field-tested solutions to data center design and deployment scenarios, such as switch placement in a rack, allows for improved solutions for users (Wrightson, Audience and Scope of This Book).
Regarding Claim 14, Aybay discloses the group of claim 1.
However, Aybay does not explicitly disclose the group is a tray that is insertable into a cabinet.
Wrightson teaches the group is supported by a tray that is insertable into a cabinet (Pg. 21, Chapter 2: Architectures, Figure 2.2, Wrightson teaches servers positioned on a rack).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aybay by requiring that the group is supported by a tray that is insertable into a cabinet as taught by Wrightson because providing field-tested solutions to data center design and deployment scenarios, such as switch placement in a rack, allows for improved solutions for users (Wrightson, Audience and Scope of This Book).
Regarding Claim 18, Aybay discloses the method of claim 15.
However, Fung does not explicitly disclose connecting at least one switch in the first group of one or more switches to at least one switch in the corresponding second group of one or more switches with cabling.
Wrightson teaches connecting at least one switch in the first group of one or more switches to at least one switch in the corresponding second group of one or more switches with cabling (Pg. 27, Chapter 3: Cabling, Wrightson further teaches that connections can be copy, fiber, or direct attach copper).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung by connecting at least one switch in the first group of one or more switches to at least one switch in the corresponding second group of one or more switches with cabling as taught by Wrightson because the use of either copper or fiber optic, from a set of known connection types, to connect two switches is “obvious to try” (KSR).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474